      Case 1:19-cv-01559-LGS-KNF Document 81 Filed 08/07/20 Page 1 of 2

                             SIDLEY AUSTIN LLP
                             787 SEVENTH AVENUE
                             NEW YORK, NEW YORK 10019
                             +1 212 839 5300
                             +1 212 839 5599 FAX
                                                                   +1 212 839 6062
                                                                   CCHIANESE@SIDLEY.COM
                             AMERICA • ASIA PACIFIC • EUROPE




                                          August 7, 2020

The Honorable Kevin N. Fox
United States Magistrate Judge
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

        Re:     Nygård v. Bacon, No. 1:19-cv-01559-LGS-KNF
                Consent Request for a Stipulated Briefing Schedule for Defendant Louis M.
                Bacon’s Motion to Dismiss Plaintiff Peter J. Nygard’s First Amended Complaint

Dear Judge Fox:

       We represent Defendant Louis M. Bacon in the above-referenced matter. Per Section 1.E
of Your Honor’s Individual Rules, we respectfully request that the Court order the briefing
schedule that the parties have agreed to in connection with Mr. Bacon’s response to Plaintiff
Peter J. Nygard’s First Amended Complaint. The schedule that counsel for Plaintiff and
Defendant have agreed to is as follows:

       (i) Defendant’s motion to dismiss the First Amended Complaint shall be filed by
           September 10, 2020;

       (ii) Plaintiff shall file his opposition to Defendant’s motion to dismiss the First Amended
            Complaint by October 26, 2020; and

       (iii) Defendant shall file a reply in support of his motion to dismiss the First Amended
             Complaint by November 16, 2020.

        Plaintiff filed his First Amended Complaint on July 27, 2020. Mr. Bacon’s response is
currently due on August 10, 2020. This is the first request for an extension.

       We thank the Court for its consideration.
      Case 1:19-cv-01559-LGS-KNF Document 81 Filed 08/07/20 Page 2 of 2




                                       Respectfully submitted,

                                       /s/ Christina Prusak Chianese
                                       Nancy Chung
                                       Christopher M. Egleson
                                       Christina Prusak Chianese
                                       Counsel for Louis Bacon




cc:    Counsel of Record (via ECF)
